20-319
     Chen v. Garland
                                                                            BIA
                                                                     Schoppert, IJ
                                                                    A205 877 758
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 25th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            MICHAEL H. PARK,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   MIN MIN CHEN,
14            Petitioner,
15
16                     v.                                  20-319
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Theodore N. Cox, New York, NY.
24
25   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
26                                     Assistant Attorney General; M.
27                                     Jocelyn Lopez Wright, Senior
28                                     Litigation Counsel; Jacob A.
1                                 Bashyrov, Trial Attorney, Office
2                                 of Immigration Litigation, United
3                                 States Department of Justice,
4                                 Washington, DC.

5         UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9        Petitioner Min Min Chen, a native and citizen of the

10   People’s Republic of China, seeks review of a January 15,

11   2020 decision of the BIA affirming an April 20, 2018 decision

12   of   an    Immigration   Judge    (“IJ”),   which   denied   asylum,

13   withholding of removal, and protection under the Convention

14   Against Torture (“CAT”).         In re Min Min Chen, No. A 205 877

15   758 (B.I.A. Jan. 15, 2020), aff’g No. A 205 877 758 (Immigr.

16   Ct. Apr. 20, 2018).      We assume the parties’ familiarity with

17   the underlying facts and procedural history in this case.

18        We have reviewed the IJ’s decision as supplemented by

19   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005).     The applicable standards of review are well

21   established.    See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

22   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

23   credibility determination for substantial evidence).

                                        2
1        “Considering the totality of the circumstances, and all

2    relevant factors, a trier of fact may base a credibility

3    determination on the demeanor, candor, or responsiveness of

4    the applicant,” and inconsistencies within and between an

 5   applicant’s statements and other evidence, “without regard to

 6   whether an inconsistency, inaccuracy, or falsehood goes to

 7   the heart of the applicant’s claim, or any other relevant

 8   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).     “We defer . . . to

 9   an IJ’s credibility determination unless, from the totality

10   of the circumstances, it is plain that no reasonable fact-

11   finder could make such an adverse credibility ruling.”       Xiu

12   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

13   Hong Fei Gao, 891 F.3d at 76.       Substantial evidence supports

14   the agency’s determination that Chen was not credible as to

15   his claim that he was arrested and beaten for practicing

16   Christianity in an underground church.

17       The agency reasonably relied on inconsistencies among

18   Chen’s statements and evidence regarding the host of his

19   underground church, whether any members escaped arrest during

20   an alleged raid, and how often he attended church.         See 8

21   U.S.C. § 1158(b)(1)(B)(iii).    The agency was not required to


                                     3
1    credit Chen’s explanation for these inconsistencies.                     See

2    Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

3    petitioner must do more than offer a plausible explanation

4    for his inconsistent statements to secure relief; he must

5    demonstrate     that    a     reasonable       fact-finder    would      be

6    compelled to credit his testimony.” (internal quotation marks

7    omitted)); Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007)

 8   (“Where there are two permissible views of the evidence . .

 9   . a reviewing court must defer” to the agency’s choices “so

10   long as the deductions are not illogical or implausible.”

11   (internal   quotation       marks   and    citation   omitted)).         The

12   adverse credibility determination is bolstered by the IJ’s

13   assessment of Chen’s demeanor, to which we defer.             See Li Hua

14   Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006)

15   (giving “particular deference” to an IJ’s demeanor finding

16   because “the IJ’s ability to observe . . . demeanor places

17   her in the best position to evaluate whether apparent problems

18   in the . . . testimony suggest a lack of credibility or,

19   rather,   can   be   attributed     to    an   innocent   cause   such    as

20   difficulty understanding the question” (internal quotation

21   marks omitted)).


                                         4
1        Finally, the agency reasonably concluded that Chen’s

2    corroborating evidence did not otherwise satisfy his burden

3    of proof.       See 8 U.S.C. § 1158(b)(1)(B)(ii) (providing that

4    agency    weighs    credible      testimony     and   other   evidence   in

5    determining whether asylum applicant has met his burden of

6    proof).       The agency did not err in declining to credit letters

7    from China because the letter purportedly from a fellow

 8   underground       church    member      was   inconsistent    with   Chen’s

 9   statements, and the authors of the letters were not available

10   for cross-examination or were both unavailable and interested

11   witnesses.       See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir.

12   2013) (upholding BIA’s decision to afford little weight to

13   letter from applicant’s spouse in China); Matter of H–L–H &

14   Z–Y–Z–, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (giving

15   diminished weight to letters from “relatives and friends”

16   because they were from interested witnesses not subject to

17   cross-examination),          abrogated on other grounds by Hui Lin

18   Huang    v.    Holder,     677   F.3d   130   (2d   Cir.   2012).    Chen’s

19   remaining documents did not resolve the inconsistencies in

20   his statements and evidence.             See Y.C., 741 F.3d at 332 (“We

21   generally defer to the agency’s evaluation of the weight to


                                             5
 1   be afforded an applicant’s documentary evidence.”).

 2          In   sum,   the     inconsistencies           and     demeanor         finding

 3   constitute substantial evidence for the adverse credibility

 4   determination      and,    absent   credible         testimony      or       reliable

 5   corroboration, the agency did not err in concluding that Chen

 6   failed      to   meet    his    burden       of    proof.         See    8    U.S.C.

 7   § 1158(b)(1)(B)(ii),           (iii);    Xiu       Xia     Lin,   534    F.3d      at

 8   167.        This determination          is        dispositive       of        asylum,

 9   withholding of removal and CAT relief because all three forms

10   of relief were based on the same factual predicate.                          See Paul

11   v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

12          For the foregoing reasons, the petition for review is

13   DENIED.      All pending motions and applications are DENIED and

14   stays VACATED.

15                                       FOR THE COURT:
16                                       Catherine O’Hagan Wolfe,
17                                       Clerk of Court




                                              6